DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/10/2020 and 11/5/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 9-14, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramaprakash et al. US Pub 2018/0255219 (provided in the IDS) in view of Duparre US Pub 2010/0253832 (provided in the IDS).
Regarding claim 1, Ramaprakash teaches, 

as a foldable housing (as seen in figures 1e), 
a first housing structure (element 104, figure 1a-b, 2) which comprises: 
	a first face (top of the housing 104) facing a first direction (along positive Z axis, similar to direction element 201 of present application), 
	a second face (bottom of housing 104, second direction being negative Z axis, similar to direction 202 of present application) facing a second direction opposite to the first direction, and 
	a first side member (side member being the thickness of the housing as described in paragraph 35 and seen in figure at least 1e) surrounding at least part of a space between the first face and the second face and comprising at least one second conductive portion (conductive portion such as the camera module, or the charger port, or wireless communication modules as described in paragraph 75 and figure 9); 
a second housing structure (element 105, figures 1a-b, 2) which comprises: 
	a third face (top of element 105) facing a third direction (positive z axis similar to element 203 of present application), 
	a fourth face (bottom of element 105) facing a fourth direction opposite (negative z axis similar to present application's 204) to the third direction, and 
	a second side member (side member being the thickness of the housing as described in paragraph 35 and seen in figure at least 1e) surrounding at least part of a space between the third face and the fourth face, and 

	a portion of an edge of the first housing structure is cut (figures 1e, 2, the opening provided in element 104 where the camera is placed and exposed from in the face, paragraphs 37-39, which describes the opening aligned with the camera mounting region such that the camera mounting region is the region where camera 113 is position, such that the camera mounting region is visible when viewed above the third face in the folded state figure 1d, 1e, 2 and figure 4, when viewed from the direction indicated by arrow of element 414) so that a camera mounting region of the second face is visible when viewed from above the third face in the folded state; 
a flexible display (paragraph 53, figure 5, element 512, single flexible display substrate extending across the top of each housing structure) extending from the first face to the third face; and 
at least one camera (Camera element 113) disposed to the camera mounting region, wherein, in the folded date (state),
Ramaprakash does not teach at least one edge portion of the second side member adjacent to the camera mounting region comprises at least one inclined face constructed by cutting a partial region overlapping with a viewing angle of the at least one camera. 
Duparre in similar field of electronic device (figs 3 and 11) teaches at least one edge portion of the second side member adjacent to the camera mounting region (figure 11, edge 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the opening (element 108) of the edge portion of the second side member adjacent to the camera mounting region of Ramaprakash such that this opening comprises at least one inclined face as taught by Duparre, thereby Ramaprakash's device comprises  one edge portion of the second side member adjacent to the camera mounting region comprises at least one inclined face (as taught by Duparre) constructed by cutting a partial region overlapping with a viewing angle of the at least one camera, such modification will provide the designed amount of light and thereby the lens flare can be reduced without blocking incoming lights (paragraph 40, Duparre). 
Regarding claim 2, Ramaprakash as modified by Duparre,
Wherein the at least one camera is disposed to face the second direction (figure 1d, 2, camera 113 faces the second direction as described in claim 1).
Regarding claim 3, 
Ramaprakash as modified by Duparre teaches wherein the camera mounting region protrudes (as described in figure 2 and paragraph 46, the camera structure is extending from the first housing structure at least along the x axis and y axis) from the first housing structure in a direction perpendicular to the first and second direction or the third and fourth direction. 

Regarding claim 9, 
Ramaprakash as modified by Duparre teaches wherein the camera mounting region included shape protruding from the second face in the second direction (as described in figure 2 and paragraph 46, the camera structure is extending from the first housing structure at least along the x axis and y axis) from the first housing structure in a direction perpendicular to the first and second direction or the third and fourth direction. 
However, in the case applicant disagrees with this interpretation, the fact that Ramaprakash provides suggestion (paragraph 45) of having the camera protruding from the face of the first housing, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the camera mounting region such the camera mounting region includes a shape protruding from the second face in the second direction, since protruding will merely provide aesthetically desired look.
Regarding claim 10, Ramaprakash as modified by Duparre 

Regarding claim 11, Ramaprakash as modified by Duparre 
Wherein at least one optical sensor is disposed adjacent to the at least one camera in the camera mounting region  (figure 4, paragraph 50,  the camera and flash being arranged adjacent to each other, thereby under broadest reasonable interpretation the optical sensor is associated with the flash in combination with the focusing lens system). 
Regarding claim 12, Ramaprakash as modified by Duparre 
Wherein at least one camera and the at least one optical sensor are arranged along a direction in which the camera mounting region extends (figure 4, 5 shows the horizontal direction of the camera and sensor being extended, similar to the camera and sensor arranged in at least figure 5b of present application).
Regarding claim 13, Ramaprakash teaches,
An electronic device (figures 1a-b, 1e, 2, 4-5) comprising: 
a foldable housing (figures 1e) comprising a first housing structure (element 104, figures 1a-b, 2) comprising a first side member (the side of element 104, which spans from top to the bottom or in other words from screen side to the rear side); 

a flexible display (paragraph 53, figure 5, element 512, single flexible display substrate extending across the top of each housing structure) disposed to one face of the foldable housing and to be folded; 
a camera mounting region (figures 1e, 2, the opening provided in element 104 where the camera is placed and exposed from in the face, paragraphs 37-39, which describes the opening aligned with the camera mounting region such that the camera mounting region is the region where camera 113 is position, such that the camera mounting region is visible when viewed above the third face in the folded state figure 1d, 1e, 2 and figure 4, when viewed from the direction indicated by arrow of element 414) constructed at part of the first housing structure and visible in a folded state; and 
at least one camera (element 113) disposed to the camera mounting region, wherein, in the folded date (state), at least one edge portion of the second side member adjacent to the camera mounting region comprises at least one inclined face constructed by cutting a partial region overlapping with a viewing angle of the at least one camera.
Ramaprakash does not teach wherein, in the folded date (state), at least one edge portion of the second side member adjacent to the camera mounting region comprises at least one inclined face constructed by cutting a partial region overlapping with a viewing angle of the at least one camera.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the opening (element 108) of the edge portion of the second side member adjacent to the camera mounting region of Ramaprakash such that this opening comprises at least one inclined face as taught by Duparre, thereby Ramaprakash's device comprises  one edge portion of the second side member adjacent to the camera mounting region comprises at least one inclined face (as taught by Duparree) constructed by cutting a partial region overlapping with a viewing angle of the at least one camera, such modification will provide the designed amount of light and thereby the lens flare can be reduced without blocking incoming lights (paragraph 40, Duparre). 
Regarding claim 14, Ramaprakash as modified by Duparre teaches, 
Wherein the camera mounting region is disposed to the first housing structure in a protrusion manner. 
Ramaprakash as modified by Duparre teaches wherein the camera mounting region is disposed to the first housing structure in a protrusion manner (as described in figure 2 and paragraph 46, the camera structure is extending from the first housing structure at least along the x axis and y axis).

Regarding claim 19, Ramaprakash teaches, 
An electronic device (figs. 1A-b, 1E, 2, 4-5) comprising: 
a foldable housing (as seen in figure 1e); 
a flexible display disposed  (paragraph 53, figure 5, element 512, single flexible display substrate extending across the top of each housing structure) to one face (fig. 5, top face of the housings) of the foldable housing and to be folded; 
a camera mounting region (figure 1e, 2, the camera mounting region is the region where camera 113 is position) constructed at part of the foldable housing and visible in a folded state(Figs. 1e, 2, the opening provided in element 104 where the camera is placed and exposed from in the face, paragraphs 37-39, which describes the opening aligned with the camera mounting region and that the camera mounting region is visible when viewed above the third face in the folded state figure 1d, 1e, 2 and figure 4, when viewed from the direction indicated by arrow of element 414); and
 at least one camera (camera element 13) disposed to the camera mounting region, wherein, in the folded date, 

Ramaprakash does not teach at least one edge portion of the foldable housing adjacent to the camera mounting region comprises at least one inclined face constructed by cutting a partial region overlapping with a viewing angle of the at least one camera.
Duparre in similar field of electronic device (figs 3 and 11) teaches at least one edge portion of the foldable housing  adjacent to the camera mounting region (figure 11, edge portion of element 32 and camera mounting region where lens is disposed) comprises at least one inclined face (element 70b) constructed by cutting a partially region overlapping with a viewing angle of the at least one camera (paragraph 40, figure 11, such that the inclined is provided to provide proper light for the camera). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the opening (element 108) of the edge portion of the foldable housing adjacent to the camera mounting region of Ramaprakash such that this opening comprises at least one inclined face as taught by Duparre, thereby Ramaprakash's device comprises one edge portion of the foldable housing adjacent to the camera mounting region comprises at least one inclined face (as taught by Duparree) constructed by cutting a partial region overlapping with a viewing angle of the at least one camera, such modification will provide the designed amount of light and thereby the lens flare can be reduced without blocking incoming lights (paragraph 40, Duparre). 
Regarding claim 20, 

However, in the case applicant disagrees with this interpretation, the fact that Ramaprakash provides suggestion (paragraph 46) of having the camera protruding from the face of the first housing, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the camera mounting region is disposed to the first housing structure in a protrusion manner, since protruding will merely provide aesthetically desired look.

Claim(s) 4-7 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramaprakash et al. US Pub 2018/0255219 in view of Duparre US Pub 2010/0253832 further in view of Pantel US Pub 2018/0307270 (All three reference provided in the IDS).
Regarding claim 4, 
Ramaprakash as modified by Duparre teaches the at least one edge portion comprises: a first edge portion (figure 4, the modified structure of figure 4 such that the edges are similar to as described in Duparre and rejection of claim 1, such that the first edge portion can be the edge region corresponding to camera 113; paragraph 50-51 of Ramaprakash), and a second edge portion extending from the first edge portion (figure 4, the modified structure of figure 4 such that the edges are similar to as described in Duparre and rejection of claim 1, such that the 
Wherein when the flexible display is folded the at least one camera comprises: 
A first camera (figure 4, element 113) disposed adjacent to the first and second edge portions, and a flash system disposed adjacent to the second edge portion and disposed adjacent to the first camera (Figure 4). 
Ramaprakash additionally in paragraphs 51, 55 and figure 5 describes that the camera, components as described in figure 4+5 can be in an array (i.e. two or more). 
Thereby it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to provide plurality of cameras as suggested for the purpose of providing various different camera lens that operate at different zoom, light filter, etc., thus the second camera would be render to be disposed adjacent to the second edge portion and disposed adjacent to the first camera. 
Furthermore, providing various type of edge portions is not new in the art. 
As disclosed by Pantel, figure 38, teaches the at least one edge portion comprises a first edge portion and a second edge portion extending from the first edge portion (figure 38, the edge closest to element 1801 is first edge and the second edge portion being the edge from 1801 to 801 in the curved shape that is shown at the top right corner of figure 38).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teaching of Pantel to provide a continuous smooth cutout as the cutout/opening of the edge portion of Ramaprakash as 
Regarding claim 5, 
Ramaprakash in paragraphs 39, 55, teaches the cameras may have various zoom factors thereby the viewing angle of the two cameras can be selected to be such that the second camera's viewing angle is greater than the viewing angle of the first camera, since one skilled in the art before the effective filing date would be able to make such modification such that the second camera has a greater viewing angle than the viewing angle of the first camera for the purpose of optimizing the electronic device. 
Regarding claim 6, 
Ramaprakash as modified teaches the camera viewing angles as described in claim 5. 
Ramaprakash as modified does not explicitly teach the viewing angle of the first camera ranges from 45 degrees to 78 degrees, and wherein the viewing angle of the second camera ranges from 80 degrees to 120 degrees. 
However, providing the desires range of degree of the viewing angle for the camera is not new in the art. As suggested by Ramaprakash the camera can have various zoom/viewing angles, therefore, It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to make the viewing angle of the first camera ranges from 45 degrees to 78 degrees, and wherein the viewing angle of the second camera ranges from 80 degrees to 120 degrees of Ramaprakash device as disclosed in claim 1, since providing specific viewing angle range is merely design choice and an electronic 
Regarding claim 7, 
Ramaprakash as modified by Duparre and Pantel teaches the at least one inclined face (the inclined face as modified in claim 1) comprises:
A first inclined face constructed at the first edge portion in a direction inclined with a first angle (as modified in claim 4, the first edge portion of Ramaprakash as modified by Pantel, such that the teaching of the inclined structure of Duparee is applicable to the entire one edge portion, which inclined the first edge and second, thereby the first inclined face (as taught by Duparre in claim 1) is provided at the first edge portion); and 
A second inclined face (as modified in claim 4, the first edge portion of Ramaprakash as modified by Pantel, such that the teaching of the inclined structure of Duparre is applicable to the entire one edge portion, which inclined the first edge and second edge, thereby the second inclined face (as taught by Duparre in claim 1) is provided at the second edge portion) constructed at the second edge portion in direction with a second angle. 
Regarding claim 8,
Ramaprakash as modified by Duparre and Pantel teaches wherein the first and second inclined faces are constructed not to overlap with a viewing angel of a camera having a greatest viewing angle among the at least one camera (Duparre teaches the first and second inclined faces as taught in claim 7, furthermore it is obvious to a person skilled in the art to have non obstructing portion in line of the camera, therefore as suggested in figure 11 of Duparre the angle can be any angle of incline such that the inclined faces are constructed not to overlap 
Regarding claim 15, 
Ramaprakash as modified by Duparre teaches wherein when the first housing and the second housing structure are folded, the second side member comprises: a first edge portion (figure 4, the modified structure of figure 4 such that the edges are similar to as described in Duparre and rejection of claim 1, such that the first edge portion can be the edge region corresponding to camera 113; paragraph 50-51 of Ramaprakash) adjacent to the camera mounting region (Figure 4), and a second edge portion adjacent to the camera mounting region and extending from the first edge portion (figure 4, the modified structure of figure 4 such that the edges are similar to as described in Duparre and rejection of claim 1, such that the first edge portion can be the edge region corresponding to 401; paragraph 50-51 of Ramaprakash), and
Ramaprakash as modified does not teach a length of the second edge portion is longer than a length of the first edge portion. However, providing various type of edge portions is not new in the art. 
As disclosed by Pantel, figure 38, teaches the at least one edge portion comprises a first edge portion and a second edge portion extending from the first edge portion (figure 38, the edge closest to element 1801 is first edge and the second edge portion being the edge from 1801 to 801 in the curved shape that is shown at the top right corner of figure 38). Such that a length of the second edge portion is longer than a length of the first edge portion (figure 38 the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teaching of Pantel to provide a continuous smooth cutout and the sizing of the cutout as the cutout/opening of the edge portion of Ramaprakash as modified for the purpose of ensure all the camera system (i.e. plural camera, flash, etc.) is provided in the corner and avoid any dark area by providing gaps between each.
Regarding claim 16,
Ramaprakash as modified by Duparre teaches the at least one inclined face (the inclined face as described in claim 13) is constructed at: a first edge portion (figure 4, the modified structure of figure 4 such that the inclined edges are similar to as described in Duparre and rejection of claim 13, such that the first edge portion can be the edge region corresponding to camera 113; paragraph 50-51 of Ramaprakash), and a second edge portion (figure 4, the modified structure of figure 4 such that the edges are similar to as described in Duparre and rejection of claim 1, such that the first edge portion can be the edge region corresponding to 401; paragraph 50-51 of Ramaprakash) not to obscure a viewing angle of a camera having a greatest viewing angle among at least one camera disposed to the camera mounting region (Duparre teaches the first and second inclined faces as taught in claim 13 and furthermore as recited in claim 7, additionally it is obvious to a person skilled in the art to have non obstructing portion in line of the camera, therefore as suggested in figure 11 of Duparre the angle can be any angle of incline such that the inclined faces are constructed not to overlap with the viewing 
Furthermore, in the case applicant disagrees the interpretation of the first and second edge portions, providing various type of edge portions is not new in the art. 
As disclosed by Pantel, figure 38, teaches the at least one edge portion comprises a first edge portion and a second edge portion extending from the first edge portion (figure 38, the edge closest to element 1801 is first edge and the second edge portion being the edge from 1801 to 801 in the curved shape that is shown at the top right corner of figure 38).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teaching of Pantel to provide a continuous smooth cutout as the cutout/opening of the edge portion of Ramaprakash as modified by the inclined face of Duparre for the purpose of ensure all the camera system (i.e. plural camera, flash, etc.) is provided in the corner and avoid any dark area by providing gaps between each. Thereby, the second edge portion would render an inclined face such that this not obscure a viewing angle of a camera having a greatest viewing angle among at least one camera disposed to the camera mounting region. 
Regarding claim 17,
Ramaprakash as modified teaches wherein when the flexible display is folded, the at least one camera comprises: 
A first camera (figure 4, element 113) disposed adjacent to the first and second edge portions, and a flash system disposed adjacent to the second edge portion and disposed adjacent to the first camera (Figure 4). 

Thereby it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to provide plurality of cameras as suggested for the purpose of providing various different camera lens that operate at different zoom, light filter, etc., thus the second camera would be render to be disposed adjacent to the second edge portion and disposed adjacent to the first camera.
Regarding claim 18, 
Ramaprakash in paragraphs 39, 55, teaches the cameras may have various zoom factors thereby the viewing angle of the two cameras can be selected to be such that the second camera's viewing angle is greater than the viewing angle of the first camera, since one skilled in the art before the effective filing date would be able to make such modification such that the second camera has a greater viewing angle than the viewing angle of the first camera for the purpose of optimizing the electronic device. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947. The examiner can normally be reached 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841